Title: Thomas Jefferson to John Pintard, 9 January 1814
From: Jefferson, Thomas
To: Pintard, John


      
        Sir
         Monticello Jan. 9. 14.
      
      I have duly recieved your favor of Dec. 22. informing me that the New York Historical society had been pleased to elect me an honorary member of that institution. I am entirely sensible of the honor done me by this election; and I pray you to become the channel of my grateful acknolegements to the society. at this distance, and at my time of life, I cannot but be conscious how little it will be in my power to further their views: but I shall certainly, and with great pleasure, embrace any occasion which shall occur of rendering them any services in my power. with these assurances be so good as to accept for them and for yourself those of my high respect and consideration.
      Th:
            Jefferson
    